211 F.2d 641
GWINN et al.v.WASHINGTON POST CO.
No. 11923.
United States Court of Appeals District of Columbia Circuit.
Argued February 9, 1954.
Decided February 18, 1954.

Mr. Stanley E. Otto, Washington, D. C., for appellants.
Mr. Gerhard A. Gesell, Washington, D.C., with whom Messrs. Fontaine C. Bradley and Abram J. Chayes, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
This is a suit for libel. The District Court granted summary judgment for the defendant newspaper. It appears that on a certain day police officers and federal agents set out to execute some thirty-six warrants of arrest. Five persons sought under the warrants were found upon the premises of a restaurant and nightclub owned by the appellants, and the arrests were made there. The arrested persons were taken promptly to the United States Commissioner and held by him under bonds. The Washington Post carried a factual news story of the events. The story, fairly read, contains nothing defamatory of the appellants or of their business. There is evidence in the record that appellants cooperated in the law enforcement move. The judgment of the District Court is


2
Affirmed.